IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00152-CR

MICHAEL SCOTT CHASTAIN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 220th District Court
                               Bosque County, Texas
                              Trial Court No. CR15457


                                         ORDER

       Appellant’s brief was originally due on or before October 18, 2018. When no brief

was filed on that date, the Court notified appellant by letter dated October 25, 2018 that

the brief was late and that, unless a brief or satisfactory response was received within

fourteen days, the Court would abate the appeal and order the trial court to immediately

conduct a hearing pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) and (3). See

TEX. R. APP. P. 38.8(b)(2), (3). No brief was filed, but on November 27, 2018, appellant

filed a motion for extension of time to file her brief.
        Before we ruled on appellant’s motion, the trial court sua sponte held a hearing

regarding appellant’s failure to timely file a brief. Appellant’s attorney told the trial court

that appellant’s brief would be filed on November 30, 2018. The trial court directed that

a copy of the reporter’s record from that proceeding be filed with this Court. Appellant’s

brief was not filed on November 30, 2018.

        We thereafter granted appellant’s motion for extension of time and directed that

appellant’s brief be filed no later than January 3, 2019. Appellant was also warned that

no further extensions would be entertained absent extraordinary circumstances.

Appellant has now filed an additional motion to extend time to file appellant’s brief until

January 13, 2019.

        An extension of time until January 13, 2019 would be a total of 147 days to file the

brief. The Rules of Appellate Procedure establish the norm that a brief should be filed in

30 days. Id. at 38.6(a). Accordingly, appellant’s motion for an extension of time to file

appellant’s brief is only partially granted. Appellant’s brief is due no later than January

11, 2019. If appellant’s brief is not filed by January 11, 2019, we will abate this appeal and

order the trial court to immediately conduct a hearing pursuant to Rule 38.8(b)(2) & (3).

Id.

                                                   PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 2, 2019



Chastain v. State                                                                        Page 2